Warner, Chief Justice.
This was a motion made in the court below to enter a special judgment nunc pro tunc against a certain described steam saw-mill, in the county of Chatham, as indicated by the judgment of this court in the case of Jacob Triest et al. vs. J. G. Watts & Bro., 58 Ga., 73. On the hearing of the motion the court granted it; whereupon the defendants excepted. We find no error in allowing the special judg*672ment against the steam saw-mill to be entered nunc pro tuno, but that judgment is not to be considered as concluding the securities on the replevy bond from making any-legal defense which they may have against said judgment, whenever the same shall be used for the purpose of interfering with their rights as such securities.
Let the judgment of the court below be affirmed.